Citation Nr: 0736690	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
adenocarcinoma of the prostate, status-post prostatectomy, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Columbia, South Carolina.

In April 2004, the veteran testified before a hearing officer 
sitting at the RO, and in September 2005, he testified before 
the undersigned Veterans Law Judge sitting at the RO.  Copies 
of the hearting transcripts are associated with the claims 
folder and have been reviewed.

In June 2006, the Board remanded the issue for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected adenocarcinoma of the 
prostate, status-post prostatectomy, is manifested by urinary 
incontinence and impotence, but there is no evidence of renal 
dysfunction.  

2.  For the period prior to March 19, 2004, the objective 
evidence did not show that the veteran's service-connected 
genitourinary disability required the use of absorbent 
materials.  There was no evidence that such disability 
required the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  

3.  For the period from March 19, 2004 through October 2, 
2006, the objective evidence did not show that the veteran's 
genitourinary disability required the wearing of absorbent 
materials which must be changed more than 4 times a day.

4.  For the period beginning on October 3, 2006, the medical 
evidence shows that the veteran's genitourinary disability 
requires the wearing of at least 4 absorbent materials per 
day, but there is no evidence of a local reoccurrence of 
adenocarcinoma of the prostate, or metastasis.  

5.  The veteran has not submitted evidence tending to show 
that his service-connected adenocarcinoma of the prostate, 
status-post prostatectomy, requires frequent hospitalization, 
is unusual, or causes marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to March 19, 2004, the criteria for 
an evaluation in excess of 20 percent for adenocarcinoma of 
the prostate, status-post prostatectomy, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.312, 4.115, Diagnostic Code 7528 (2007).

2.  For the period from March 19, 2004 through October 2, 
2006, the criteria for an evaluation in excess of 40 percent 
for adenocarcinoma of the prostate, status-post 
prostatectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.312, 4.115, 
Diagnostic Code 7528 (2007).

3.  For the period beginning on October 3, 2006, the criteria 
for an evaluation in excess of 60 percent for adenocarcinoma 
of the prostate, status-post prostatectomy, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.312, 4.115, Diagnostic Code 7528 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in September 2006 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  Also, the veteran was essentially asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
rating decision issued in October 2006, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, and the veteran submitted private medical evidence.  
Further, the veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge in September 2005.  The veteran was also 
afforded VA medical examinations in conjunction with this 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair 


adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Factual Background

Private medical evidence reflects that in 1997, the veteran 
underwent a radical retropubic prostatectomy after having 
been diagnosed with adenocarcinoma of the prostate.  

According to an August 2000 statement from a private 
physician, Dr. Williams, it was noted that the veteran was 
doing well urologically.  There were no voiding complaints.

On January 2004 VA examination, the veteran's chief 
complaints were nocturia and progressively worsening urinary 
incontinence.  He stated that he had to get up three to four 
times per night to urinate.  He also reported occasional, 
mild dysuria.  He reported problems with incontinence about 
four to five times per day.  He did not have a problem with 
frequent urinary tract infections.  He had nocturia and 
progressively worsening urinary incontinence.  Diagnosis was 
history of prostate cancer, status-post prostatectomy.  It 
was noted that the veteran was essentially impotent.  The 
examiner noted that the veteran was not using incontinence 
pads or briefs.  

Based on the above evidence, the RO, in a January 2004 rating 
decision, increased the evaluation for residuals of 
adenocarcinoma of the prostate to 20 percent, effective 
January 6, 2004.  In a May 2004 rating decision, the RO 
changed the effective date for the 20 percent evaluation to 
October 25, 2000, as the preponderance of the evidence showed 
that the veteran had complaints of incontinence since that 
date.  

According to a VA clinical note dated on March 19, 2004, the 
veteran asked for incontinence pads, as he was experiencing 
an over-reactive bladder, and a March 21, 2004 medical list 
entry showed a prescription for incontinence pads, four times 
a day as needed."  

Based on the evidence above, in a May 2004 rating decision, 
the RO increased the evaluation for the veteran's 
genitourinary disability to 40 percent, effective March 19, 
2004.  

On October 2006 VA examination, the veteran reported daily 
urinary incontinence, having to wear at least four pads a 
day.  He stated that, overall, his cancer has affected his 
life since he has to deal with urinary incontinence and 
impotence. 

In an October 2006 rating decision, the RO, resolving any 
doubt in the veteran's favor, increased the evaluation to 60 
percent, effective October 3, 2006.  


III.  Legal Criteria and Analysis

The veteran's genitourinary disability has been rated under 
Diagnostic Code 7528, which evaluates impairment resulting 
from malignant neoplasms of the genitourinary system.  
According to this Diagnostic Code, if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the residuals will be evaluated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.   38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2007).

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2007).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day necessitates a 20 
percent evaluation.  Id.  Evidence that such a condition 
requires the wearing of absorbent materials which must be 
changed two to four times per day requires a 40 percent 
disability evaluation.  Id.  The highest disability 
evaluation for voiding dysfunction, 60 percent, necessitates 
evidence of the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  Id.

In this case, the evidence does not show, nor does the 
veteran contend, that his disability includes renal 
dysfunction.  Thus, his prostate cancer residuals are 
appropriately rated under the criteria for evaluating voiding 
dysfunction.

On review, the Board finds that, for the period prior to 
March 19, 2004, an evaluation for the veteran's service 
connected genitourinary disability in excess of 20 percent is 
not warranted.  In this regard, the medical evidence does not 
show that the veteran's disability required the use of 
absorbent materials which needed to be changed two to four 
times per day.  In fact, though the veteran complained of 
urinary incontinence, both he and the January 2004 VA 
examiner noted that that he did not wear absorbent materials 
at that time.   

For the period from March 19, 2004 through October 2, 2006, 
the Board finds that an evaluation in excess of 40 percent is 
not warranted.  In this regard, the Board notes that it was 
not until March 19, 2004 that the veteran requested 
incontinence pads at a VA Medical Center, and a medical list 
entry dated a few days later showed a prescription for 
incontinence pads, four times a day, as needed.  The medical 
evidence did not show that the veteran's disability required 
the use of absorbent materials more than 4 times per day.  
Rather, the medical evidence dated during the applicable time 
period shows that the veteran used absorbent materials up to 
4 times per day.  

Subsequently, according to the VA examination report dated on 
October 3, 2006, the veteran reported using at least 4 
incontinence pads per day.  Resolving any doubt in the 
veteran's favor, the RO found that the veteran's disability 
required more than 4 pads per day, sufficient to warrant a 60 
percent evaluation, effective October 3, 2006.  

The Board has reviewed the medical evidence for the period 
beginning on October 3, 2006, however, there is no objective 
evidence of a local reoccurrence of adenocarcinoma of the 
prostate or metastasis to warrant a higher evaluation.  A PSA 
(prostate-specific antigen) test was taken during the October 
2006 examination, and there is no indication in the report of 
a reoccurrence of prostate cancer.  Thus, the Board concludes 
that an evaluation in excess of 60 percent is not warranted 
for the period beginning on October 3, 2006.  

The preponderance of the evidence is against the veteran's 
increased rating claim for his service-connected 
adenocarcinoma of the prostate.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran reports that his genitourinary disability has 
changed his life; he states that he is frustrated by his 
urinary incontinence and impotence.  While the Board 
acknowledges the veteran's complaints, the objective evidence 
does not suggest that this case presents an exceptional or 
unusual disability picture such that the veteran is unable to 
secure and follow substantially gainful employment due to 
service-connected genitourinary disability, or otherwise 
render a schedular rating impractical.  There is also no 
indication that his service-connected genitourinary 
disability has produced marked interference with employment, 
nor does the evidence show that the veteran is frequently 
hospitalized for his pertinent disability.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to March 19, 2004, the claim of 
entitlement to an evaluation in excess of 20 percent for 
adenocarcinoma of the prostate, status-post prostatectomy, is 
denied.

For the period from March 19, 2004 through October 2, 2006, 
the claim of entitlement to an evaluation in excess of 40 
percent for adenocarcinoma of the prostate, status-post 
prostatectomy, is denied.

For the period beginning on October 3, 2006, the claim of 
entitlement to an evaluation in excess of 60 percent for 
adenocarcinoma of the prostate, status-post prostatectomy, is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


